UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 6)* TOP SHIPS INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) Y8897Y305 (CUSIP Number) George Economou G.C. Economou & Associates 11 Kanari Street thens, Greece (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 23, 2013 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.240.13D-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. Y8897Y305 1. NAME OF REPORTING PERSONS Sovereign Holdings Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [X] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Republic of the Marshall Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9,285,280 (1) 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 9,285,280 (1) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES [ ] CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.0% (2) TYPE OF REPORTING PERSON CO (1)Represents 9,285,280 common shares, par value $0.01 per share, of the Issuer currently held by Sovereign Holdings Inc. (2)See Item 5(a). CUSIP No. Y8897Y305 1. NAME OF REPORTING PERSONS Evangelos Pistiolis 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [X] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Greece NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9,285,280 (1) 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER 9,285,280 (1) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES [ ] CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.0% (2) TYPE OF REPORTING PERSON IN (1)Common shares currently held by Sovereign Holdings Inc., a Marshall Islands corporation, of which Mr. Pistiolis is the sole shareholder. (2)See Item 5(a). This Amendment No. 6 to Schedule 13D (this “Amendment No. 6”) amends and supplements the Schedule 13D filed with the Securities and Exchange Commission (the “Commission”) on September 15, 2008, as amended by Amendment No. 1 filed on May 5, 2011, Amendment No. 2 filed on August 31, 2011, Amendment No. 3 filed on September 2, 2011, Amendment No. 4 filed on October 21, 2011, and Amendment No. 5 filed on December 7, 2012 (the “Schedule 13D”) filed by Sovereign Holdings Inc. (“Sovereign”) and Evangelos Pistiolis (together with Sovereign, the “Reporting Persons”).This Amendment No. 6 relates to the shares of common stock, par value $0.01 per share (the “Common Shares”), of Top Ships Inc., a Marshall Islands corporation (the “Issuer”).Capitalized terms used herein but not otherwise defined shall have the meaning set forth in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration. No material change from the Schedule 13D/A filed with the Commission on October 21, 2011. Item 4. Purpose of Transaction Item 4 is hereby amended and supplemented to add the following: On May 23, 2013, Sovereign sold, in a private transaction, 794,720 Common Shares at a price of $1.46 per share.Sovereign is engaged in negotiations to sell up to 1,600,000 additional Common Shares. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated in its entirety to read as follows: (a. and b.) According to the Issuer’s Annual Report on Form 20-F filed with the Commission on May 1, 2013, there were 17,147,534 Common Shares issued and outstanding as of December 31, 2012. Based on the foregoing, the Reporting Persons report beneficial ownership of the following Common Shares: Sovereign may be deemed to beneficially own 9,285,280 Common Shares, representing approximately 54.0% of the outstanding Common Shares.Sovereign has the sole power to vote 0 Common Shares and the shared power to vote 9,285,280 Common Shares.Sovereign has the sole power to dispose of 0 Common Shares and the shared power to dispose of 9,285,280 Common Shares. Mr. Pistiolis may be deemed to beneficially own 9,285,280 Common Shares, representing approximately 54.0% of the outstanding Common Shares. Mr. Pistiolis has the sole power to vote 0 Common Shares and the shared power to vote 9,285,280 Common Shares. Mr. Pistiolis has the sole power to dispose of 0 Common Shares and the shared power to dispose of 9,285,280 Common Shares. To the best knowledge of the Reporting Persons, none of the other persons named in response to Item 2 have the sole power to vote or to direct the vote, the shared power to vote or direct the vote, the sole power to dispose or to direct the disposition of the Common Shares that are the subject of the Schedule 13D and this Amendment No. 6. (c.)Except for those transactions described under Item 4, to the best knowledge of the Reporting Persons,no transactions in the Common Shares were effected by the persons enumerated in response to paragraph (a) during the past 60 days. (d.) No other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any of the Common Shares beneficially owned by the Reporting Persons. (e.) Not applicable. SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: May 28, 2013 SOVEREIGN HOLDINGS INC. By: /s/Annita Hadjipaschali Name: Annita Hadjipaschali Title: President / Director /s/Evangelos Pistiolis Evangelos Pistiolis* *The Reporting Person disclaims beneficial ownership in the shares reported herein except to the extent of his voting and dispositive interests therein. In addition, the Reporting Person has no pecuniary interest in the shares reported herein. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001). SK 23v2
